UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-1213



LEROY YATES,

                                                 Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Charles B. Day, Magistrate Judge. (CA-99-
1178-DKC)


Submitted:     August 29, 2000             Decided:   September 26, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, John M. Sacchetti, Associate General Counsel,
Frieda Schlemeyer Colfelt, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Yates appeals from the magistrate judge’s order* grant-

ing summary judgment to the Commissioner of Social Security on his

claim for disability benefits.   Having reviewed the briefs and the

administrative record, we find that substantial evidence supported

the Administrative Law Judge’s decision denying benefits.   Accord-

ingly, we affirm on the reasoning of the district court.   See Yates

v. Apfel, No. CA-99-1178-DKC (D. Md. Dec. 15, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                 2